Citation Nr: 0126025	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bilateral knee 
condition.

3.  Entitlement to service connection for bilateral leg pain.

4.  Entitlement to service connection for concussion.

5.  Entitlement to an original disability rating in excess of 
10 percent for right shoulder, status post dislocation.

6.  Entitlement to a compensable original disability rating 
for degenerative disc disease of the lumbar spine at L5-S1.

7.  Entitlement to a compensable original disability rating 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1997.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in October 1999.  Granted service connection for 
bilateral hearing loss - rated as noncompensable, for 
tinnitus - rated 10 percent disabling, for right shoulder 
status post dislocation - rated noncompensably, and for 
degenerative disc disease L5-S1 - rated noncompensably.  It 
also denied service connection for a bilateral knee 
condition, concussion, bilateral leg pain, and bronchitis.  
The denials of service connection and all ratings assigned 
except that for tinnitus were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for bilateral hearing 
loss has been obtained by the RO.

2.  The veteran has level I hearing, bilaterally.


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's service-connected bilateral hearing loss have 
not been met at any time since October 1997.  38 U.S.C.A 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.85, 4.86, Tables VI and VII, Diagnostic Code 6100 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)) and its implementing 
regulations 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a))).  The VCAA eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Morton v. West, 
12 Vet. App. 477 (1999), remanded sub nom. Morton v. Gober, 
243 F.3d 557 (Fed. Cir. 2000), opinion withdrawn and appeal 
dismissed, 14 Vet. App. 174 (VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law and regulations also include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA and 
implementing regulations are applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099 (2000); 66 Fed. Reg. 
45,620; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (to be codified at 38 C.F.R. § 3.159(b)).  The record 
shows that the veteran and his representative have been 
notified in the original rating decision, the statement of 
the case (SOC) and supplemental SOC (SSOC) of the reasons and 
bases for the denial of his claim.  These documents serve to 
inform the veteran of the evidence needed to substantiate his 
claim.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed with regard 
to his claim of entitlement to an increased rating for 
bilateral hearing loss.  The Board concludes the discussions 
in the rating decision, SOC, and SSOC sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim for increased rating for hearing loss 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (to be 
codified at 38 C.F.R. § 3.159(c)).  The RO has obtained 
treatment records from all health care providers identified 
by the veteran.  The veteran was afforded an appropriate and 
complete VA audiological examination in September 1999.  The 
examination was thorough and contemporaneous.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran with regard to his 
claim for increased rating.  All relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.

Law and Regulation

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2000).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2000).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

The Evidence

Review of the veteran's claims folder reveals only one 
audiological examination since the veteran's exit from active 
service in October 1997.  On the VA audiological evaluation 
in September 1999, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
5
10
5
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.

Analysis

These findings, as applied to 38 C.F.R. Part 4, § 4.85, Table 
VI, correspond to Level I hearing in the right ear, and Level 
I hearing in the left.  Level I hearing in the better ear and 
Level I in the poorer ear warrant a non-compensable 
evaluation.  38 C.F.R. Part 4, § 4.85, Table VII, Diagnostic 
Code 6100.  In light of the evidence of record, the veteran's 
high frequency hearing loss is clearly rated in accordance 
with his current level of ratable disability, as set forth in 
applicable hearing schedule criteria.

The Court has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiological testing is completed.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is 
without discretion to modify the required criteria of the 
rating schedule.

The benefits sought on appeal are accordingly denied.

ORDER

The claim of entitlement to an increased evaluation for 
bilateral hearing loss is denied.



REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA has 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2001)) and its implementing regulations 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

A remand in this case is required for compliance with VA's 
duty to assist.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service Connection

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person' s own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

Review of the veteran's claim indicates that he was treated 
by St. Mary's Hospital in Port Arthur, Texas, in September 
1997 for "severe back condition."  Review of the medical 
evidence indicates the veteran was reportedly treated by an 
emergency room for breathing treatment in approximately 1998.  
The veteran also reports being treated by the VA Medical 
Center (VAMC) in Beaumont.  It is unclear to which disability 
the Beaumont treatment records pertain.  Review of the 
documented development of the veteran's claim does not reveal 
any indication that an attempt was made to secure records of 
that treatment.  "Disability" means a current disability 
shown by competent medical evidence to presently exist at the 
time of the award of service connection.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 
268 (1997).  It is not possible to find the absence of a 
currently existing disability when not all medical evidence 
is of record.

It is unclear from the state of the evidence which of the 
veteran's claimed disabilities, whether the subject of the 
claim for service connection or for increased rating, were 
the subject of his treatment at the VAMC Beaumont.  For that 
reason, it is necessary to remand all the veteran's claims of 
service connection and entitlement to increased ratings 
pending receipt of current medical evidence.  VA treatment 
and evaluation records are constructively included within the 
record. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 
If records of VA treatment or evaluation are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records. Id.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bronchitis, a 
bilateral knee condition, bilateral leg 
pain, concussion, his right shoulder, 
status post dislocation, degenerative disc 
disease of the lumbar spine at L5-S1 since 
September 1997.  After securing the 
necessary release, the RO should obtain 
these records.  In particular, the RO must 
verify that all VA treatment records are 
attached to the claims folder and attempt 
to secure the records of treatment from 
St. Mary's Hospital in Port Arthur, Texas, 
in September 1997.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 


